EXHIBIT 10.1

AMENDMENT NO. 2 TO CREDIT AGREEMENT

THIS AMENDMENT NO. 2 TO CREDIT AGREEMENT (this “Amendment Agreement”) is made
and entered into as of June 30, 2006, by and among REWARDS NETWORK INC., a
Delaware corporation (the “Borrower”), EACH LENDER SIGNATORY HERETO
(collectively, the “Lenders” and individually each a “Lender”), EACH GUARANTOR
SIGNATORY HERETO (as defined in the Credit Agreement (as defined below)), and
BANK OF AMERICA, N.A., a national banking association organized and existing
under the laws of the United States (“Bank of America”), in its capacity as
administrative agent for the Lenders (in such capacity, the “Agent”) and as the
L/C Issuer.

WITNESSETH:

WHEREAS, Agent, the Lenders party thereto and the Borrower have entered into
that certain Credit Agreement dated as of November 3, 2004 (as amended by that
certain Amendment No. 1 and Waiver to Credit Agreement dated as of July 19,
2005, and as hereby and from time to time amended, restated, amended and
restated, extended, supplemented or modified, the “Credit Agreement”;
capitalized terms used herein but not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement), pursuant to which the
Lenders have agreed to make and have made available to the Borrower a revolving
credit facility in an aggregate principal amount not to exceed $25,000,000; and

WHEREAS, each of the Guarantors has entered into a Guaranty pursuant to which it
has guaranteed the payment and performance of the obligations of the Borrower
under the Credit Agreement and the other Loan Documents; and

WHEREAS, Borrower has requested, among other things, that (i) the Maturity Date
under the Credit Agreement be extended to June 29, 2007, (ii) certain financial
and other covenants contained in the Credit Agreement be amended or modified and
(iii) certain other amendments and modifications to the Credit Agreement and a
certain Schedule to the Credit Agreement be made, each in the manner set forth
herein, and Agent and the Lenders, subject to the terms and conditions contained
herein, are willing to effect such amendments and modifications on the terms and
conditions contained in this Amendment Agreement;

NOW, THEREFORE, in consideration of the premises and further valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereby agree as follows:

1. Amendments to Credit Agreement and Schedules. Subject to the terms and
conditions set forth herein, the Credit Agreement and the Schedules attached
thereto are hereby amended as follows:

(a) Section 1.01 of the Credit Agreement is hereby amended to restate the
definition of “Consolidated EBITDA” in its entirety to read as follows



--------------------------------------------------------------------------------

“Consolidated EBITDA” means, for any period, for Borrower and its Subsidiaries
on a consolidated basis, the sum of net income, less income or plus loss from,
in either case, discontinued operations and extraordinary items to the extent
included in calculating net income, plus each of the following (without
duplication), in each case to the extent deducted in calculating net income:
(a) income taxes, (b) interest expense, (c) depreciation, depletion, and
amortization, (d) goodwill impairment charges, (e) restructuring charges;
provided that the maximum amount permitted to be added back to net income
pursuant to subsection (e) above, shall not exceed $8,500,000 for any period,
(f) all legal fees, costs and expenses with respect to the Source, Inc.
litigation settlement and the cash amount of the Source, Inc. litigation
settlement; provided that the maximum amount permitted pursuant to this clause
(f) shall not exceed $1,500,000, and (g) in the event of settlement of Bistro
Executive, Inc. et al v. Rewards Network Inc. (the “California Class Action
Litigation”), all legal fees, costs and expenses incurred in the California
Class Action Litigation and the cash amount of any settlement, subject to the
terms and conditions as provided in a separate agreement in writing between
Agent and Borrower.

(b) Section 1.01 of the Credit Agreement is hereby further amended to restate
the definition of “Loan Documents” in its entirety to read as follows:

“Loan Documents” means this Agreement, each Note, each Issuer Document, the
Agent Fee Letter, the Guaranty and the side letter dated as of June 30, 2006 by
and between Agent and Borrower.

(c) Section 1.01 of the Credit Agreement is hereby further amended to restate
the definition of “Maturity Date” in its entirety to read as follows:

“Maturity Date” means June 29, 2007.

(d) Section 4.02 of the Credit Agreement is hereby amended by adding a new
clause (d) to read as follows:

(d) Borrower shall have satisfied the requirements of Section 6.13(a).

(e) Section 6.12 of the Credit Agreement is hereby amended by deleting clause
(c) thereof in its entirety.

(f) Section 6.13 of the Credit Agreement is hereby amended to restate clause
(a) thereof in its entirety to read as follows:

(a) On or prior to the first Credit Extension made pursuant to the terms of this
Agreement (the “Security Effective Date”), Borrower shall, and shall cause each
Guarantor to, deliver to Agent each of the following:

(i) a Security Agreement duly executed by Borrower and each Guarantor (with all
schedules thereto appropriately completed);

 

- 2 -



--------------------------------------------------------------------------------

(ii) Uniform Commercial Code financing statements for filing in all places
required by applicable law to perfect the Liens of Agent for the benefit of the
Secured Parties under the Security Instruments as a first priority Lien as to
items of Collateral in which a security interest may be perfected by the filing
of financing statements, and such other documents and/or evidence of other
actions as may be necessary under applicable law to perfect the Liens of Agent
for the benefit of the Secured Parties under the Security Instruments as a first
priority Lien in and to such other Collateral as Agent may reasonably require;
and

(iii) unless Agent expressly waives such requirement, an opinion or opinions of
counsel to each Loan Party and addressed to Agent and each Lender as to the
matters set forth concerning the Loan Parties and the Security Agreement (but
excluding priority of the Liens granted therein) in form and substance
reasonably acceptable to Agent.

(g) Section 7.06 of the Credit Agreement is hereby amended by adding a new
clause (e), with appropriate punctuation changes, to read as follows:

(e) so long as no Default shall have occurred and be continuing, or would result
therefrom, Borrower may declare or pay cash dividends to its stockholders and
purchase, redeem or otherwise acquire for cash Equity Interests issued by it or
make cash payments in accordance with the terms of the Subordinated Note
Indenture in lieu of issuing shares of its common stock in connection with any
event thereunder which triggers a conversion of the Subordinated Notes into
common stock of Borrower, in each case, provided that (i) both immediately
before and immediately after such payment, purchase, redemption or acquisition,
the Leverage Ratio (giving pro forma effect thereto and to any incurrence of
Indebtedness or change in Consolidated Net Indebtedness resulting therefrom) is
less than 1.00 to 1.00, and (ii) upon giving pro forma effect to such action as
of the date thereof and as of the last day of the most recently ended fiscal
quarter of the Borrower, no Default would have occurred as a result thereof.

(h) Section 7.10 of the Credit Agreement is hereby amended to restate such
Section in its entirety to read as follows:

7.10 Acquisitions. Enter into any agreement, contract, binding commitment or
other arrangement providing for any Acquisition, or take any action to solicit
the tender of securities or proxies in respect thereof in order to effect any
Acquisition, unless (a) such Acquisition is a De Minimis Acquisition and no
Default or Event of Default shall exist either immediately prior to or
immediately after giving effect to such De Minimis Acquisition, or (b) each of
the following conditions has been satisfied with respect to such Acquisition:
(i) such Acquisition is undertaken in accordance with all applicable Laws,
(ii) the prior, effective written consent or approval to such Acquisition of the
board of directors or equivalent governing body of the acquiree is obtained,
(iii) no Default or Event

 

- 3 -



--------------------------------------------------------------------------------

of Default shall exist either immediately prior to or immediately after giving
effect to such Acquisition, and Borrower shall have furnished to Agent (A) pro
forma historical financial statements as of the end of the most recently
completed fiscal year of Borrower and most recent interim fiscal quarter, if
applicable, giving effect to such Acquisition, and (B) a Compliance Certificate
prepared on a historical pro forma basis as of the most recent date for which
financial statements have been furnished pursuant to Section 6.01(a) or (b),
giving effect to such Acquisition, which Compliance Certificate shall
demonstrate that no Default or Event of Default would exist immediately after
giving effect thereto, (iv) after giving effect to such Acquisition, Borrower
and its Subsidiaries remain in compliance with Section 7.07, (v) immediately
prior to and immediately after giving effect to such Acquisition (including any
change in Consolidated Net Indebtedness after such Acquisition), the Leverage
Ratio is less than 1.00 to 1.00, and (vi) after giving effect to any such
Acquisition consummated as a merger with Borrower or a Guarantor, Borrower or
such Guarantor shall be the continuing or surviving Person.

(i) Section 7.12 of the Credit Agreement is hereby amended by replacing the
reference therein to “$10,000,000” with “$70,000,000”.

(j) Schedule 5.06 attached to the Credit Agreement is hereby amended to replace
such Schedule with “Schedule 5.06” attached to this Amendment Agreement.

2. Consent of the Guarantors. Each Guarantor hereby consents, acknowledges and
agrees to the amendments set forth herein and hereby confirms, reaffirms and
ratifies in all respects the Guaranty to which such Guarantor is a party
(including without limitation the continuation of such Guarantor’s payment and
performance obligations thereunder upon and after the effectiveness of this
Amendment Agreement and the amendments contemplated hereby) and the
enforceability of such Guaranty against such Guarantor in accordance with its
terms.

3. Full Force and Effect of Agreement. Except as hereby specifically amended,
modified or supplemented, each party hereto hereby acknowledges and agrees that
the Credit Agreement and all of the other Loan Documents are hereby confirmed
and ratified in all respects and shall remain in full force and effect according
to their respective terms.

4. Representations and Warranties. In order to induce Agent and the Lenders to
enter into this Amendment Agreement, Borrower represents and warrants to Agent
and the Lenders as follows:

(a) The representations and warranties of Borrower and each other Loan Party
contained in Article V or any other Loan Document shall be true and correct on
and as of the date hereof, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct in all material respects as of such earlier date, and except that
for purposes of this Section 4(a), the representations and warranties contained
in subsections (a) and (b) of Section 5.05 of the Credit Agreement shall be
deemed to refer to the most recent statements furnished pursuant to clauses
(a) and (b), respectively, of Section 6.01(a) of the Credit Agreement;

 

- 4 -



--------------------------------------------------------------------------------

(b) Since the date of the most recent financial reports of Borrower delivered
pursuant to Section 6.01 of the Credit Agreement, no act, event, condition or
circumstance has occurred or arisen which, singly or in the aggregate with one
or more other acts, events, occurrences or conditions (whenever occurring or
arising), has had or could reasonably be expected to have a Material Adverse
Effect;

(c) The Persons appearing as Guarantors on the signature pages to this Amendment
Agreement constitute all Persons who are required to be Guarantors pursuant to
the terms of the Credit Agreement and the other Loan Documents, including
without limitation all Persons who became Subsidiaries or were otherwise
required to become Guarantors after the Closing Date, and each of such Persons
has become and remains a party to the Guaranty as a Guarantor;

(d) This Amendment Agreement has been duly authorized, executed and delivered by
Borrower and Guarantors party hereto and constitutes a legal, valid and binding
obligation of such parties, except as may be limited by general principles of
equity or by the effect of any applicable bankruptcy, insolvency,
reorganization, moratorium or similar law affecting creditors’ rights generally;
and

(e) No Default or Event of Default exists or would result from the amendments
provided herein.

5. Conditions to Effectiveness. The effectiveness of this Amendment Agreement
and the amendments to the Credit Agreement provided herein are subject to the
satisfaction of the following conditions precedent:

(a) Agent shall have received each of the following documents or instruments in
form and substance reasonably acceptable to Agent:

(i) counterparts of this Amendment Agreement, duly executed by the Borrower,
each Guarantor, Agent and each Lender; and

(ii) such other documents, instruments, opinions, certifications, undertakings,
further assurances and other matters as Agent shall reasonably request; and

(b) all fees and expenses payable to Agent and the Lenders (including the fees
and expenses of counsel to Agent) estimated to date shall have been paid in full
(without prejudice to final settling of accounts for such fees and expenses).

Upon satisfaction of the conditions set forth in this Section 5, this Amendment
Agreement shall be effective as of the date hereof.

6. Entire Agreement. This Amendment Agreement, together with all the Loan
Documents (collectively, the “Relevant Documents”), sets forth the entire
understanding and agreement of the parties hereto in relation to the subject
matter hereof and supersedes any prior negotiations and agreements among the
parties relating to such subject matter. No promise, condition, representation
or warranty, express or implied, not set forth in the Relevant

 

- 5 -



--------------------------------------------------------------------------------

Documents shall bind any party hereto, and no such party has relied on any such
promise, condition, representation or warranty. Each of the parties hereto
acknowledges that, except as otherwise expressly stated in the Relevant
Documents, no representations, warranties or commitments, express or implied,
have been made by any party to the other in relation to the subject matter
hereof or thereof. None of the terms or conditions of this Amendment Agreement
may be changed, modified, waived or canceled orally or otherwise, except in
writing and in accordance with Section 10.01 of the Credit Agreement.

7. Counterparts. This Amendment Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument. Delivery of an executed
counterpart of a signature page of this Amendment Agreement by telecopy or
electronic format (including .pdf) shall be effective as delivery of a manually
executed original counterpart of this Amendment Agreement.

8. Governing Law. This Amendment Agreement shall in all respects be governed by,
and construed in accordance with, the internal laws, including 735 ILCS
Section 105/5-1 et seq., but otherwise without regard to the conflict of laws
provisions, of the State of Illinois applicable to contracts executed and to be
performed entirely within such State, and shall be further subject to the
provisions of Sections 10.14 and 10.15 of the Credit Agreement.

9. Enforceability. Should any one or more of the provisions of this Amendment
Agreement be determined to be illegal or unenforceable as to one or more of the
parties hereto, all other provisions nevertheless shall remain effective and
binding on the parties hereto.

10. Successors and Assigns. This Amendment Agreement shall be binding upon and
inure to the benefit of Borrower, Agent and each of the Guarantors and Lenders,
and their respective successors, legal representatives, and assignees to the
extent such assignees are permitted assignees as provided in Section 10.06 of
the Credit Agreement.

11. Expenses. Without limiting the provisions of Section 10.04 of the Credit
Agreement, Borrower agrees to pay all reasonable out of pocket costs and
expenses (including without limitation reasonable legal fees and expenses)
incurred before or after the date hereof by Agent and its Affiliates in
connection with the preparation, negotiation, execution, delivery and
administration of this Amendment Agreement.

[Signature pages follow.]

 

- 6 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 2 to
Credit Agreement to be duly executed by their duly authorized officers, all as
of the day and year first above written.

 

BORROWER: REWARDS NETWORK INC. By:  

/s/ Christopher J. Locke

Name:   Christopher J. Locke Title:   Senior Vice President and Chief Financial
Officer GUARANTORS: IDINE MEDIA GROUP INC. By:  

/s/ Christopher J. Locke

Name:   Christopher J. Locke Title:   Senior Vice President and Treasurer
REWARDS NETWORK ESTABLISHMENT SERVICES INC. By:
 

/s/ Christopher J. Locke

Name:   Christopher J. Locke Title:   Senior Vice President and Treasurer
REWARDS NETWORK INTERNATIONAL, INC. By:  

/s/ Christopher J. Locke

Name:   Christopher J. Locke Title:   Senior Vice President and Treasurer



--------------------------------------------------------------------------------

REWARDS NETWORK SERVICES INC. By:  

/s/ Christopher J. Locke

Name:   Christopher J. Locke Title:   Senior Vice President and Treasurer TMNI
INTERNATIONAL INCORPORATED By:  

/s/ Christopher J. Locke

Name:   Christopher J. Locke Title:   Senior Vice President and Treasurer RTR
FUNDING LLC By:  

/s/ Christopher J. Locke

Name:   Christopher J. Locke Title:   Senior Vice President and Treasurer
RESTAURANT CASH CALIFORNIA LLC By:  

/s/ Christopher J. Locke

Name:   Christopher J. Locke Title:   Treasurer FFA ACQUISITION CORP. By:  

/s/ Christopher J. Locke

Name:   Christopher J. Locke Title:   Senior Vice President and Treasurer
RESTAURANT CASH LLC By:  

/s/ Christopher J. Locke

Name:   Christopher J. Locke Title:   Treasurer



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT: BANK OF AMERICA, N.A. By:  

/s/ David A. Johanson

 

Name:  

David A. Johanson

Title:  

Vice President



--------------------------------------------------------------------------------

LENDERS: BANK OF AMERICA, N.A. By:  

/s/ Daniel Petrik

Name:   Daniel Petrik Title:   Senior Vice President



--------------------------------------------------------------------------------

LASALLE BANK NATIONAL ASSOCIATION By:  

/s/ Michael F. Perry

 

Name:  

Michael F. Perry

Title:  

Vice President